           CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                      Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.




            Jamie Kreil’s Opposition to Brock Fredin’s Motion to Vacate
        CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 2 of 8




                                   Introduction

      Brock Fredin bears a heavy burden to establish that he is entitled to relief

under Rule 60(b). Schwieger v. Farm Bureau Ins. Co. of Neb., 207 F.3d 480, 487 (8th

Cir. 2000). He does not make any serious effort to meet that burden, but merely

rehashes a meritless argument that the Court previously (and correctly) rejected.

Rather than present sound arguments and authority, Fredin uses his Motion

primarily as a platform to thumb his nose at the Court yet again. Indeed, for no

apparent reason other than continued harassment, Fredin filed a screen-by-

screen recreation of one of his most noxious videos concerning Kreil’s counsel,

Fredin Decl. (Dkt. 72) Exhibit B at 50-72, despite the Court’s Order that Fredin

take that video down and not re-post it. See Order (Dkt. 39) at 29-30. The Court

should deny Fredin’s Motion to Vacate (Dkt. 69) and either seal or strike Exhibit

B to Fredin’s Declaration (Dkt. 72).

                                       Argument

I.    Fredin has not stated a basis for relief under Rule 60(b).

      Rule 60(b) “‘provides for extraordinary relief which may be granted only

upon an adequate showing of exceptional circumstances.’” Hepper v. Adams

County, 133 F.3d 1094, 1096 (8th Cir.1998) (quoting United States v. Young, 806

F.2d 805, 806 (8th Cir.1986)). It is not “a vehicle for simple reargument on the

merits,” and when that is all a party offers in support of a Rule 60(b) motion,


                                          1
         CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 3 of 8




“[t]his ground alone is sufficient” to warrant denial. Broadway v. Norris, 193 F.3d

987, 990 (8th Cir. 1999).

      Fredin’s Motion to Vacate merely rehashes a First Amendment argument

that Fredin raised in briefing, and which the Court soundly (and correctly)

rejected. See Order (Dkt. 39) at 16-23; see also Order (Dkt. 71) at 4-5. Fredin’s

lengthy exposition in his Motion to Vacate adds little to his previous submissions

except to make clear that Fredin has an exceptionally tenuous grasp of the

concepts of “parody” and “satire.” Indeed, the Motion to Vacate is little more

than a repackaging of the motion for reconsideration that Fredin requested leave

to file, compare Letter (Dkt. 48) with Mem. in Supp. (Dkt. 70), and which the Court

denied Fredin leave to file. See Order (Dkt. 71); see also CitiMortgage, Inc. v. Sellors,

No. 15-CV-1870 (PJS/TNL), 2017 WL 6398174, at *13 (D. Minn. Nov. 21, 2017),

report and recommendation adopted, No. 15-CV-1870 (PJS/TNL), 2017 WL 6389673

(D. Minn. Dec. 13, 2017) (equating Rule 60(b) motions directed at non-final orders

to motions for reconsideration). The foregoing is sufficient by itself to warrant

denying the Motion to Vacate. See Broadway, 193 F.3d at 990.

      In any event, Fredin does not identify any cognizable basis under Rule

60(b) to vacate the Court’s Order. Rule 60(b)(4) authorizes the court to relieve a

party from final judgment if “the judgment is void.” Fed. R. Civ. P. 60(b)(4). “A

judgment is not void . . . simply because it is or may have been erroneous.”


                                            2
         CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 4 of 8




United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) (citations

omitted). “Instead, Rule 60(b)(4) applies only in the rare instance where a

judgment is premised on a certain type of jurisdictional error or violation of due

process that deprives a party of notice or the opportunity to be heard.” Id. at 271.

Fredin identifies no jurisdictional error, and plainly had ample notice and an

opportunity to be heard—he raised the First Amendment argument he advances

here in briefing Kreil’s Motion for Sanctions, and the Court rejected it. See

Memorandum (Dkt. 32); Fredin Decl. (Dkt. 33); Order (Dkt. 39).

      Fredin also purports to rely on Rule 60(b)(6) as a basis for his Motion, but

fails to address that subsection of the Rule in his brief. In any event, “[r]elief is

available under Rule 60(b)(6) only where exceptional circumstances have denied

the moving party a full and fair opportunity to litigate his claim and have

prevented the moving party from receiving adequate redress.” Harley v. Zoesch,

413 F.3d 866, 871 (8th Cir. 2005). Fredin identifies no such circumstances here,

nor could he given that he is merely recycling the same argument he previously

raised in briefing Kreil’s Motion for Sanctions.

      Finally, even if the argument Fredin makes in support of his Motion could

present a cognizable basis for relief under Rule 60(b), it lacks merit. The Court

has already explained to Fredin—twice—that the “First Amendment does not

entitle a litigant to publish baseless, inflammatory remarks disparaging opposing


                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 5 of 8




counsel or judicial officers in an effort to harass them into conceding favorable

settlement terms or judicial decisions.” Order (Dkt. 39) at 16; Order (Dkt. 71) at 4.

Fredin does not address the legal and factual bases for the Order, instead falsely

claiming “there was no adjudication or determination on the merits concerning

whether Plaintiff’s YouTube videos and websites were constitutionally protected

free speech.” Mem. in Supp. (Dkt. 70) at 8. Fredin cannot simply wish away the

Court’s cogent analysis, which was correct the first time around, and remains

correct now. See Order (Dkt. 39) at 16-23; see also Order (Dkt. 71) at 4-5.

II.   The Court should strike or seal Exhibit B to Fredin’s Declaration.

      Fredin attaches to his Declaration a screen-by-screen recreation of a

particularly repugnant video, Fredin Decl. (Dkt. 72) Exhibit B at 50-72, that

Fredin “created in bad faith with the intent to harass . . . counsel.” Order (Dkt.

39) at 20. The video does not have any specific relevance to the issues raised in

Fredin’s Motion. Even if it did, the video is already in the record, see Lockner

Decl. (Dkt. 36), and thus there was no reason for Fredin to re-file it. The Court

granted Kreil’s Motion to maintain the video under seal, see Order (Dkt. 67), yet

Fredin filed it on the public docket. See Fredin Decl. (Dkt. 72) Exhibit B at 50-72.

And, most saliently, this is a video that the Court ordered Fredin to remove and

not “repost” publicly. See Order (Dkt. 39) at 29-30.




                                          4
          CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 6 of 8




        It is difficult to believe that Fredin filed this recreation of his video for any

  reason other than to further harass Kreil’s counsel and skirt the Court’s Order

  (Dkt. 39). The Court should strike Exhibit B to Fredin’s Declaration (Dkt. 72)

  pursuant to its inherent authority and its November 23, 2020 Order (Dkt. 39). See,

  e.g., Fleshner v. Tiedt, No. 15-CV-2033-CJW, 2019 WL 271619, at *2 (N.D. Iowa Jan.

  18, 2019) (striking a filing under the court’s inherent authority). Alternatively,

  because Exhibit B to Fredin’s Declaration is material that the Court has already

  ordered sealed, see Order (Dkt. 67), the Court should direct the clerk to place it

  under seal pursuant to that Order.

III.    Fredin’s “Supplemental Memorandum” fails to cure the deficiencies of
        Fredin’s Motion to Vacate.

        On December 10, 2020, Fredin filed a second brief in support of his Motion

  to Vacate, making a handful of arguments that he evidently forgot to include in

  his original filing. Fredin’s Supplemental Memorandum (Dkt. 82) again attempts

  “simple reargument on the merits,” and so fails to justify relief under Rule 60(b)

  for the same reasons as the original brief. Broadway, 193 F.3d at 990.

        Moreover, the arguments set out in the new memorandum are as meritless

  as those in the original. Fredin contends the Court’s factual findings that Fredin

  created his websites to “bully Defendants into favorable settlement terms and

  influence th[e] Court’s rulings,” Order (Dkt. 39) at 14, must be set aside because

  he was not afforded a “contested hearing” to testify on those issues, and the
                                             5
         CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 7 of 8




record does not support those findings. Supp. Mem. (Dkt. 82) at 2-3. Kreil raised

both issues and cited supporting evidence in her opening brief. See Mem. in

Supp. (Dkt. 17) at 4-9, 10-12. Fredin had the opportunity to submit contrary

evidence, see Fredin Decl. (Dkt. 30), but made no serious effort to dispute his

inequitable aims in creating his websites and videos. Even now, Fredin does not

clearly deny his intent to distort these proceedings with his websites and videos,

but merely claims that the record lacks evidence of his intent. As this Court

explained in detail, see Order (Dkt. 39) at 3-8, 13-15, that is simply not the case.

Fredin’s halfhearted attempts to contest the Court’s factual findings long after

the Court made them do not approach a reasonable justification for the Court to

set aside its Order (Dkt. 39).

                                     Conclusion

      Fredin has abandoned any pretense of pursuing his claims here in good

faith. Fredin’s use of his Motion to Vacate to further harass counsel and the Court

presents another yet reason the Court should bring these proceedings to a swift

and decisive end, and impose whatever sanctions it deems necessary to curtail

Fredin’s misconduct. In any event, the Court should deny Fredin’s Motion to

Vacate (Dkt. 69) and strike or seal Exhibit B to Fredin’s Declaration (Dkt. 72).




                                           6
       CASE 0:20-cv-01929-SRN-HB Doc. 88 Filed 12/14/20 Page 8 of 8




DATED: December 14, 2020         ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (Bar No. 0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    7
